Exhibit 10.46
    
EXHIBIT C-1
to Credit Agreement


FORM OF SUBSIDIARY GUARANTY
This SUBSIDIARY GUARANTY (as amended, amended and restated, supplemented, or
otherwise modified from time to time, this “Guaranty”), dated as of January 24,
2017, is made by Montreign Operating Company, LLC, a New York limited liability
company (the “Borrower”) and each of the other signatories hereto (together with
the Borrower, each individually, a “Guarantor”, and collectively, together with
each Additional Guarantor, the “Guarantors”) in favor of Credit Suisse AG,
cayman islands branch, in its capacity as administrative agent (in such
capacity, together with its successors and assigns, the “Administrative Agent”)
for the benefit of the Secured Parties.
RECITALS
A.The Borrower has entered into that certain Building Term Loan Agreement, dated
as of January 24, 2017 (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among the
Borrower, the banks, financial institutions and other entities from time to time
party thereto in the capacity of lenders (the “Lenders”) and the Administrative
Agent.


B.Each Guarantor (other than the Borrower) is a wholly-owned subsidiary of the
Borrower, and each Guarantor will receive substantial benefit from the
extensions of credit to the Borrower under the Credit Agreement.
C.It is a requirement under the Credit Agreement that the Obligations thereunder
be guaranteed by the Guarantors, and the Guarantors are willing to irrevocably
and unconditionally guarantee such Obligations.


AGREEMENT
NOW, THEREFORE, based upon the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
in order to induce the Secured Parties to make extensions of credit under the
Credit Agreement and to enter into the Loan Documents, the Specified Hedging
Agreements and the Specified Cash Management Agreements, the Guarantors hereby
jointly and severally agree as follows:
SECTION 1.
DEFINITIONS



1.1 Certain Defined Terms. As used in this Guaranty, the following terms shall
have the following meanings unless the context otherwise requires:


“Additional Guarantor” has the meaning given in Section 3.12.


Exhibit C-1 EXHIBIT C-1-1

--------------------------------------------------------------------------------



“Adjusted Maximum Amount” has the meaning given in Section 2.2(b).
“Administrative Agent” is defined in the preamble.
“Aggregate Payments” has the meaning given in Section 2.2(b).
“Bankruptcy Code” has the meaning given in Section 2.1.
“Borrower” is defined in the recitals.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.


“Credit Agreement” is defined in the recitals.
“Direct Borrower Obligations” means, with respect to the Borrower, any
Obligation of the Borrower in its capacity as the borrower under the Credit
Agreement, grantor under any Security Document, guarantor under this Guaranty or
a counterparty obligor with respect to a Specified Hedging Agreement or a
Specified Cash Management Agreement.
“Excluded Swap Obligation” means, with respect to any Guarantor, (x) as it
relates to all or a portion of the Guarantee of such Guarantor, any Swap
Obligation if, and to the extent that, such Swap Obligation (or any Guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the Guarantee of such Guarantor would otherwise have
become effective or unlawful with respect to such Swap Obligation or (y) as it
relates to all or a portion of the grant by such Guarantor of a security
interest, any Swap Obligation if, and to the extent that, such Swap Obligation
(or such security interest in respect thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the security interest of such Guarantor would
otherwise have become effective or unlawful with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal or unlawful.
“Fair Share” has the meaning given in Section 2.2(b).
“Fair Share Shortfall” has the meaning given in Section 2.2(b).
“Fraudulent Transfer Laws” has the meaning given in Section 2.2(a).


Exhibit C-1 EXHIBIT C-1-2

--------------------------------------------------------------------------------



“Funding Guarantor” has the meaning given in Section 2.2(b).
“Guaranteed Obligations” has the meaning given in Section 2.1.
“Guarantor” is defined in the preamble.
“Guaranty” is defined in the preamble.
“Lenders” is defined in the recitals.
“Obligee Guarantor” has the meaning given in Section 2.7.
“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Guarantor that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other Person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another Person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.


“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.
“Termination Date” means the date on which all Guaranteed Obligations have been
“paid in full” as such term is defined in the Credit Agreement.
1.2 Interpretation.


(a)References to “Sections” shall be to Sections of this Guaranty unless
otherwise specifically provided.


(b)Unless otherwise defined herein or the context otherwise requires, terms used
in this Guaranty, including its preamble and recitals, have the meanings
provided in the Credit Agreement.
(c)The rules of construction set forth in Sections 1.02 through 1.08 of the
Credit Agreement, including with respect to the meaning of the expressions
“payment in full”, “paid in full” and any other similar terms or phrases when
used with respect to the Guaranteed Obligations, shall be applicable to this
Guaranty mutatis mutandis.


SECTION 2.
THE GUARANTY



2.1 Guaranty of the Guaranteed Obligations. Subject to the provisions of Section
2.2(a), the Guarantors jointly and severally hereby irrevocably and
unconditionally guaranty to the Administrative Agent, for the ratable benefit of
the Secured Parties, the prompt and complete payment and performance in full of
all Guaranteed Obligations when the same shall become due,


Exhibit C-1 EXHIBIT C-1-3

--------------------------------------------------------------------------------



whether at stated maturity, by required prepayment, declaration, acceleration,
demand or otherwise (including amounts that would become due but for the
operation of the automatic stay under Section 362(a) of Title 11 of the United
States Code entitled “Bankruptcy” as now and hereafter in effect, or any
successor statute (the “Bankruptcy Code”)). The term “Guaranteed Obligations”
means:
(a) any and all Obligations of the Borrower, in each case now or hereafter made,
incurred or created, whether absolute or contingent, liquidated or unliquidated,
whether due or not due, and however arising under or in connection with any Loan
Documents, Specified Hedging Agreements or Specified Cash Management Agreements,
including those arising under successive borrowing transactions under the Credit
Agreement which shall either continue the Obligations of the Borrower or from
time to time renew them after they have been satisfied and including interest
which, but for the filing of a petition in bankruptcy with respect to the
Borrower, would have accrued on any Guaranteed Obligations, whether or not a
claim is allowed against the Borrower for such interest in the related
bankruptcy proceeding;
    
(b) any and all Obligations of any other Loan Party, in each case now or
hereafter made, incurred or created, whether absolute or contingent, liquidated
or unliquidated, whether due or not due, and however arising under or in
connection with any Loan Documents, Specified Hedging Agreements or Specified
Cash Management Agreements, including those arising under successive borrowing
transactions under the Credit Agreement which shall either continue the
Obligations of a Loan Party or from time to time renew them after they have been
satisfied and including interest which, but for the filing of a petition in
bankruptcy with respect to any Loan Party, would have accrued on any Guaranteed
Obligations, whether or not a claim is allowed against a Loan Party for such
interest in the related bankruptcy proceeding; and


(c) those expenses set forth in Section 2.8.


Notwithstanding any provision hereof or in any other Loan Document to the
contrary, (i) in no event will the Guaranteed Obligations include any Excluded
Swap Obligations and (ii) the Guaranteed Obligations, as it applies to the
Borrower in its capacity as Guarantor hereunder, shall exclude any Direct
Borrower Obligations of the Borrower.
2.2 Limitation on Amount Guaranteed; Contribution by Guarantors.


(a)Anything contained in this Guaranty to the contrary notwithstanding, if any
Fraudulent Transfer Law is determined by a court of competent jurisdiction to be
applicable to the obligations of any Guarantor under this Guaranty, such
obligations of such Guarantor hereunder shall be limited to a maximum aggregate
amount equal to the largest amount that would not render its obligations
hereunder subject to avoidance as a fraudulent transfer or conveyance under
Section 548 of the Bankruptcy Code or any applicable provisions of comparable
state law (collectively, the “Fraudulent Transfer Laws”), in each case after
giving effect to all other liabilities of such Guarantor, contingent or
otherwise, that are relevant under the Fraudulent Transfer Laws (specifically
excluding, however, any liabilities of such Guarantor (i) in respect of
intercompany indebtedness to a Loan Party or


Exhibit C-1 EXHIBIT C-1-4

--------------------------------------------------------------------------------



other affiliates of a Loan Party to the extent that such indebtedness would be
discharged in an amount equal to the amount paid by such Guarantor hereunder and
(ii) under any guaranty of other Indebtedness (other than the Subsidiary
Guaranty (as defined in the Revolving Credit Agreement)) which guaranty contains
a limitation as to maximum amount similar to that set forth in this Section
2.2(a), pursuant to which the liability of such Guarantor hereunder is included
in the liabilities taken into account in determining such maximum amount) and
after giving effect as assets to the value (as determined under the applicable
provisions of the Fraudulent Transfer Laws) of any rights to subrogation,
reimbursement, indemnification or contribution of such Guarantor pursuant to
applicable law or pursuant to the terms of any agreement (including any such
right of contribution under Section 2.2(b)). Each Guarantor acknowledges and
agrees that, to the extent not prohibited by applicable law, (i) such Guarantor
(as opposed to its creditors, representatives of creditors or bankruptcy
trustee, including such Guarantor in its capacity as debtor in possession
exercising any powers of a bankruptcy trustee) has no personal right under
Fraudulent Transfer Laws to reduce, or request any judicial relief that has the
effect of reducing, the amount of its liability under this Guaranty, (ii) such
Guarantor (as opposed to its creditors, representatives of creditors or
bankruptcy trustee, including such Guarantor in its capacity as debtor in
possession exercising any powers of a bankruptcy trustee) has no personal right
to enforce the limitation set forth in this Section 2.2(a) or to reduce, or
request judicial relief reducing, the amount of its liability under this
Guaranty, and (iii) the limitation set forth in this Section 2.2(a) may be
enforced only to the extent required under Fraudulent Transfer Laws in order for
the obligations of such Guarantor under this Guaranty to be enforceable under
Fraudulent Transfer Laws and only by or for the benefit of a creditor,
representative of creditors or bankruptcy trustee of such Guarantor or other
Person entitled, under such laws, to enforce the provisions thereof.




(b)The Guarantors under this Guaranty together desire to allocate among
themselves, in a fair and equitable manner, their obligations arising under this
Guaranty. Accordingly, in the event any payment or distribution is made at any
time by any Guarantor under this Guaranty (a “Funding Guarantor”) that exceeds
its Fair Share as of such date, that Funding Guarantor shall be entitled to a
contribution from each of the other Guarantors in the amount of such other
Guarantor’s Fair Share Shortfall as of such date, with the result that all such
contributions will cause each Guarantor’s Aggregate Payments to equal its Fair
Share as of such date. “Fair Share” means, with respect to a Guarantor as of any
date of determination, an amount equal to (i) the ratio of (A) the Adjusted
Maximum Amount with respect to such Guarantor to (B) the aggregate of the
Adjusted Maximum Amounts with respect to all Guarantors multiplied by (ii) the
aggregate amount paid or distributed on or before such date by all Funding
Guarantors under this Guaranty in respect of the Guaranteed Obligations. “Fair
Share Shortfall” means, with respect to a Guarantor as of any date of
determination, the excess, if any, of the Fair Share of such Guarantor over the
Aggregate Payments of such Guarantor. “Adjusted Maximum Amount” means, with
respect to a Guarantor as of any date of determination, the maximum aggregate
amount of the obligations of such Guarantor under this Guaranty, determined as
of such date, in accordance with Section 2.2(a); provided that, solely for
purposes of calculating the “Adjusted Maximum Amount” with respect to any
Guarantor for purposes of this Section 2.2(b), any assets or liabilities of such


Exhibit C-1 EXHIBIT C-1-5

--------------------------------------------------------------------------------



Guarantor arising by virtue of any rights to subrogation, reimbursement or
indemnification or any rights to or obligations of contribution hereunder shall
not be considered as assets or liabilities of such Guarantor. “Aggregate
Payments” means, with respect to a Guarantor as of any date of determination, an
amount equal to (i) the aggregate amount of all payments and distributions made
on or before such date by such Guarantor in respect of this Guaranty (including
in respect of this Section 2.2(b)) minus (ii) the aggregate amount of all
payments received on or before such date by such Guarantor from the other
Guarantors as contributions under this Section 2.2(b). The amounts payable as
contributions hereunder shall be determined as of the date on which the related
payment or distribution is made by the applicable Funding Guarantor. The
allocation among Guarantors of their obligations as set forth in this Section
2.2(b) shall not be construed in any way to limit the liability of any Guarantor
hereunder. Any other Guarantor is a third party beneficiary to the contribution
agreement set forth in this Section 2.2(b), which shall not be construed in any
way to limit the liability of any Guarantor hereunder.


2.3 Payment by Guarantors; Application of Payments. Subject to the provisions of
Section 2.2(a), the Guarantors hereby jointly and severally agree, in
furtherance of the foregoing and not in limitation of any other right which any
Secured Party may have at law or in equity against any Guarantor by virtue
hereof, that upon the failure of any Loan Party to pay any of the Guaranteed
Obligations when and as the same shall become due, whether at stated maturity,
by required prepayment, declaration, acceleration, demand or otherwise
(including amounts that would become due but for the operation of the automatic
stay under Section 362(a) of the Bankruptcy Code), the Guarantors will upon
demand (or automatically upon the occurrence of any Event of Default under
Section 7.01(h) or Section 7.01(i) of the Credit Agreement) pay, or cause to be
paid, in cash, to the Administrative Agent for the ratable benefit of the
Secured Parties, an amount equal to the sum of the unpaid principal amount of
all Guaranteed Obligations then due as aforesaid, accrued and unpaid interest on
such Guaranteed Obligations (including interest which, but for the filing of a
petition in bankruptcy with respect to such Loan Party, would have accrued on
such Guaranteed Obligations, whether or not a claim is allowed against such Loan
Party for such interest in the related bankruptcy proceeding) and all other
Guaranteed Obligations then owed to the Secured Parties as aforesaid. All such
payments shall be applied promptly from time to time by the Administrative Agent
as set forth in the Credit Agreement. For the avoidance of doubt,
notwithstanding any other provision of any Loan Document to the contrary, no
such payment received from any Guarantor that is not a Qualified ECP Guarantor
shall be applied by the Administrative Agent or any other Secured Party to the
payment of any Excluded Swap Obligations.


2.4 Liability of Guarantors Absolute. Each Guarantor agrees that its obligations
hereunder are irrevocable, absolute, independent and unconditional and shall not
be affected by any circumstance which constitutes a legal or equitable discharge
of a guarantor or surety other than payment in full of the Guaranteed
Obligations. In furtherance of the foregoing and without limiting the generality
thereof, each Guarantor agrees as follows:


(a)This Guaranty is a guaranty of payment when due and not of collectability.




Exhibit C-1 EXHIBIT C-1-6

--------------------------------------------------------------------------------



(b)The obligations of each Guarantor hereunder are independent of the
obligations of the other Loan Parties hereunder, the Loan Parties under the
other Loan Documents, the Specified Hedging Agreements and the Specified Cash
Management Agreements and the obligations of any other guarantor (including any
other Guarantor) of the obligations of the Loan Parties under the other Loan
Documents, the Specified Hedging Agreements and the Specified Cash Management
Agreements, and a separate action or actions may be brought and prosecuted
against such Guarantor whether or not any action is brought against the
applicable Loan Party or any of such other guarantors and whether or not the
applicable Loan Party is joined in any such action or actions.
(c)Payment by any Guarantor of a portion, but not all, of the Guaranteed
Obligations shall in no way limit, affect, modify or abridge any Guarantor’s
liability for any portion of the Guaranteed Obligations which has not been paid.
Without limiting the generality of the foregoing, if the Administrative Agent is
awarded a judgment in any suit brought to enforce any Guarantor’s covenant to
pay a portion of the Guaranteed Obligations, such judgment shall not be deemed
to release such Guarantor from its covenant to pay the portion of the Guaranteed
Obligations that is not the subject of such suit, and such judgment shall not,
except to the extent satisfied by such Guarantor, limit, affect, modify or
abridge any other Guarantor’s liability hereunder in respect of the Guaranteed
Obligations.


(d)Any Secured Party, upon such terms as it deems appropriate, without notice or
demand and without affecting the validity or enforceability of this Guaranty or
giving rise to any reduction, limitation, impairment, discharge or termination
of any Guarantor’s liability hereunder, from time to time may (i) renew, extend,
accelerate, increase the rate of principal or interest on, or otherwise change
the time, place, manner or terms of payment of the Guaranteed Obligations;
(ii) settle, compromise, release or discharge, or accept or refuse any offer of
performance with respect to, or substitutions for, the Guaranteed Obligations or
any agreement relating thereto and/or subordinate the payment of the same to the
payment of any other obligations; (iii) request and accept other guaranties of
the Guaranteed Obligations and take and hold security for the payment of this
Guaranty or the Guaranteed Obligations; (iv) release, surrender, exchange,
substitute, compromise, settle, rescind, waive, alter, subordinate or modify,
with or without consideration, any security for payment of the Guaranteed
Obligations, any other guaranties of the Guaranteed Obligations, or any other
obligation of any Person (including any other Guarantor) with respect to the
Guaranteed Obligations; (v) enforce and apply any security now or hereafter held
by or for the benefit of such Secured Party in respect of this Guaranty or the
Guaranteed Obligations and direct the order or manner of sale thereof, or
exercise any other right or remedy that such Secured Party may have against any
such security, in each case as such Secured Party in its discretion may
determine consistent with the Loan Documents, the applicable Specified Hedging
Agreement or the applicable Specified Cash Management Agreement and any
applicable security agreement, including foreclosure on any such security
pursuant to one or more judicial or nonjudicial sales, whether or not every
aspect of any such sale is commercially reasonable, and even though such action
operates to impair or extinguish any right of reimbursement or subrogation or
other right or remedy of any Guarantor against any Loan Party or any security
for the Guaranteed Obligations; and (vi) exercise any other rights available to
it under the Loan Documents, the Specified Hedging Agreements or the Specified
Cash Management Agreements.




Exhibit C-1 EXHIBIT C-1-7

--------------------------------------------------------------------------------



(e)This Guaranty and the obligations of the Guarantors hereunder shall be valid
and enforceable and shall not be subject to any reduction, limitation,
impairment, discharge or termination for any reason (other than payment in full
of the Guaranteed Obligations), including the occurrence of any of the
following, whether or not any Guarantor shall have had notice or knowledge of
any of them: (i) any failure or omission to assert or enforce, or agreement or
election not to assert or enforce, or the stay or enjoining, by order of court,
by operation of law or otherwise, of the exercise or enforcement of, any claim
or demand or any right, power or remedy (whether arising under the Loan
Documents, the Specified Hedging Agreements, the Specified Cash Management
Agreements, at law, in equity or otherwise) with respect to the Guaranteed
Obligations or any agreement relating thereto, or with respect to any other
guaranty of or security for the payment of the Guaranteed Obligations; (ii) any
rescission, waiver, amendment or modification of, or any consent to or departure
from, any of the terms or provisions (including provisions relating to events of
default) of any of the Loan Documents, any of the Specified Hedging Agreements,
any of the Specified Cash Management Agreements or any agreement or instrument
executed pursuant thereto, or of any other guaranty or security for the
Guaranteed Obligations, in each case whether or not in accordance with the terms
of such Loan Document, such Specified Hedging Agreement, such Specified Cash
Management Agreements or any agreement or instrument executed pursuant thereto
or any agreement relating to such other guaranty or security; (iii) the
Guaranteed Obligations, or any agreement relating thereto, at any time being
found to be illegal, invalid or unenforceable in any respect; (iv) the
application of payments received from any source (other than payments received
pursuant to the Loan Documents or from the proceeds of any security for the
Guaranteed Obligations, except to the extent such security also serves as
collateral for indebtedness other than the Guaranteed Obligations) to the
payment of indebtedness other than the Guaranteed Obligations, even though any
Secured Party might have elected to apply such payment to any part or all of the
Guaranteed Obligations; (v) any Secured Party’s consent to the change,
reorganization or termination of the corporate structure or existence of any
Loan Party or any of their respective Subsidiaries and to any corresponding
restructuring of the Guaranteed Obligations; (vi) any failure to perfect or
continue perfection of a security interest in any collateral which secures any
of the Guaranteed Obligations; (vii) any defenses, set-offs or counterclaims
which any Loan Party may allege or assert against any Secured Party in respect
of the Guaranteed Obligations (other than, subject to Section 2.13(c), the full
payment in cash thereof), including failure of consideration, breach of
warranty, statute of frauds, statute of limitations, accord and satisfaction and
usury; and (viii) any other act or thing or omission, or delay to do any other
act or thing, which may or might in any manner or to any extent vary the risk of
any Guarantor as an obligor in respect of the Guaranteed Obligations.


2.5 Waivers by Guarantors. Each Guarantor hereby waives, for the benefit of the
Secured Parties, to the extent permitted by applicable law:


(a)any right to require any Secured Party, as a condition of payment or
performance by such Guarantor, to (i) proceed against any Loan Party, any other
guarantor (including any other Guarantor) of the Guaranteed Obligations or any
other Person, (ii) proceed against or exhaust any security held from any Loan
Party, any such other guarantor or any other Person, (iii) proceed against or
have resort to any balance of any deposit account or credit on the books of any
Secured Party in favor of any Loan Party, any


Exhibit C-1 EXHIBIT C-1-8

--------------------------------------------------------------------------------



such other guarantor or any other Person, or (iv) pursue any other remedy in the
power of any Secured Party whatsoever;


(b) any defense arising by reason of the incapacity, lack of authority or any
disability or other defense of any Loan Party including any defense based on or
arising out of the lack of validity or the unenforceability of the Guaranteed
Obligations or any agreement or instrument relating thereto or by reason of the
cessation of the liability of any Loan Party from any cause other than payment
in full of the Guaranteed Obligations;


(c)any defense based upon any statute or rule of law which provides that the
obligation of a surety must be neither larger in amount nor in other respects
more burdensome than that of the principal;


(d)any defense based upon any Secured Party’s errors or omissions in the
administration of the Guaranteed Obligations, except behavior which amounts to
bad faith or willful misconduct;
(e)(i) any principles or provisions of law, statutory or otherwise, which are or
might be in conflict with the terms of this Guaranty and any legal or equitable
discharge of such Guarantor’s obligations hereunder, (ii) the benefit of any
statute of limitations affecting such Guarantor’s liability hereunder or the
enforcement hereof, (iii) any rights to set-offs, recoupments and counterclaims,
and (iv) promptness, diligence and any requirement that any Secured Party
protect, secure, perfect or insure any security interest or lien or any property
subject thereto;


(f)notices, demands, presentments, protests, notices of protest, notices of
dishonor and notices of any action or inaction, including acceptance of this
Guaranty, notices of default under the Loan Documents, the Specified Hedging
Agreements, the Specified Cash Management Agreements or any agreement or
instrument related thereto, notices of any renewal, extension or modification of
the Guaranteed Obligations or any agreement related thereto, notices of any
extension of credit to any Loan Party and notices of any of the matters referred
to in Section 2.4 and any right to consent to any thereof;


(g)any defenses (other than the defense of payment) or benefits that may be
derived from or afforded by law which limit the liability of or exonerate
guarantors or sureties, or which may conflict with the terms of this Guaranty;


(h)any defense based upon any Secured Party’s failure to mitigate damages; and


(i)all rights to insist upon, plead or in any manner claim or take the benefit
or advantage of any appraisal, valuation, stay, extension, marshaling of assets,
redemption or similar law, or exemption, whether now or hereafter in force,
which may delay, prevent or otherwise affect the performance by any Guarantor of
its obligations under, or the enforcement by any Secured Party of, this
Guaranty.


2.6 Guarantors’ Rights of Subrogation, Contribution, Etc. Each Guarantor hereby
waives the right to exercise at any time prior to the Termination Date any
claim, right or remedy,


Exhibit C-1 EXHIBIT C-1-9

--------------------------------------------------------------------------------



direct or indirect, that such Guarantor now has or may hereafter have against
any Loan Party or any of its assets in connection with this Guaranty or the
performance by such Guarantor of its obligations hereunder, in each case whether
such claim, right or remedy arises in equity, under contract, by statute, under
common law or otherwise and including (a) any right of subrogation,
reimbursement or indemnification that such Guarantor now has or may hereafter
have against any Loan Party; (b) any right to enforce, or to participate in, any
claim, right or remedy that any Secured Party now has or may hereafter have
against any Loan Party; and (c) any benefit of, and any right to participate in,
any collateral or security now or hereafter held by any Secured Party. In
addition, until the Termination Date, each Guarantor shall withhold exercise of
any right of contribution such Guarantor may have against any other guarantor
(including any other Guarantor) of the Guaranteed Obligations (including any
such right of contribution under Section 2.2(b)). The foregoing agreements of
the Guarantors set forth in this Section 2.6 shall remain operative and in full
force and effect until the Termination Date regardless of the termination of
this Guaranty. Each Guarantor further agrees that, to the extent the waiver or
agreement to withhold the exercise of its rights of subrogation, reimbursement,
indemnification and contribution as set forth herein is found by a court of
competent jurisdiction to be void or voidable for any reason, any rights of
subrogation, reimbursement or indemnification such Guarantor may have against
any Loan Party or against any collateral or security, and any rights of
contribution such Guarantor may have against any such other guarantor, shall be
junior and subordinate to any rights any Secured Party may have against any Loan
Party, to all right, title and interest any Secured Party may have in any such
collateral or security, and to any right any Secured Party may have against such
other guarantor. If any amount shall be paid to any Guarantor on account of any
such subrogation, reimbursement, indemnification or contribution rights at any
time prior to the Termination Date, such amount shall be held in trust for the
Administrative Agent on behalf of the Secured Parties and shall forthwith be
paid over to the Administrative Agent for the benefit of the Secured Parties to
be credited and applied against the Guaranteed Obligations, whether matured or
unmatured, in accordance with the terms hereof.


2.7 Subordination of Other Obligations. Any Indebtedness of any Guarantor now or
hereafter held by any other Guarantor (the “Obligee Guarantor”) is hereby
subordinated in right of payment to the Guaranteed Obligations during the term
of this Guaranty, and any such Indebtedness collected or received by the Obligee
Guarantor after an Event of Default has occurred and is continuing shall be held
in trust for the Administrative Agent on behalf of the Secured Parties and shall
forthwith be paid over to the Administrative Agent for the benefit of the
Secured Parties to be credited and applied against the Guaranteed Obligations
but without affecting, impairing or limiting in any manner the liability of the
Obligee Guarantor under any other provision of this Guaranty.


2.8 Expenses. The Guarantors jointly and severally agree to pay, or cause to be
paid, on demand, and to save the Secured Parties harmless against liability for,
any and all documented costs and expenses (including fees, disbursements and
other charges of counsel) incurred or expended by any Secured Party in
connection with the enforcement of or preservation of any rights under this
Guaranty, all in accordance with the terms of Section 9.05 of the Credit
Agreement, the provisions of which are incorporated herein, mutatis mutandis.




Exhibit C-1 EXHIBIT C-1-10

--------------------------------------------------------------------------------



2.9 Continuing Guaranty. This Guaranty is a continuing guaranty and shall remain
in effect until the Termination Date; provided that, as to any Guarantor, this
Guaranty may be terminated prior to the Termination Date pursuant to Section
2.16. Each Guarantor hereby irrevocably waives any right to revoke this Guaranty
as to future transactions giving rise to any Guaranteed Obligations.


2.10 Authority of Guarantors. It is not necessary for any Secured Party to
inquire into the capacity or powers of any Guarantor or any other Loan Party or
the officers, directors or any agents acting or purporting to act on behalf of
any of them.


2.11 Financial Condition of Loan Parties. Any Loans or other extensions of
credit may be granted to the Loan Parties or continued from time to time, and
any Specified Hedging Agreements or Specified Cash Management Agreements may be
entered into from time to time, in each case without notice to or authorization
from any Guarantor regardless of the financial or other condition of the
applicable Loan Party at the time of any such grant or continuation or at the
time such Specified Hedging Agreement or Specified Cash Management Agreement is
entered into, as the case may be. No Secured Party shall have any obligation to
disclose or discuss with any Guarantor its assessment, or any Guarantor’s
assessment, of the financial condition of any Loan Party. Each Guarantor has
adequate means to obtain information from each Loan Party on a continuing basis
concerning the financial condition of each Loan Party and their respective
ability to perform its obligations under the Loan Documents, Specified Hedging
Agreements and Specified Cash Management Agreements, and each Guarantor assumes
the responsibility for being and keeping informed of the financial condition of
each Loan Party and of all circumstances bearing upon the risk of nonpayment of
the Guaranteed Obligations. Each Guarantor hereby waives and relinquishes any
duty on the part of any Secured Party to disclose any matter, fact or thing
relating to the business, operations or conditions of any Loan Party now known
or hereafter known by any Secured Party.


2.12 Rights Cumulative. The rights, powers and remedies given to the Secured
Parties by this Guaranty are cumulative and shall be in addition to and
independent of all rights, powers and remedies given to the Secured Parties by
virtue of any statute or rule of law or in any of the other Loan Documents, any
of the Specified Hedging Agreements, any of the Specified Cash Management
Agreements, or any agreement between any Guarantor and any Secured Party or
Secured Parties or between any Loan Party and any Secured Party or Secured
Parties. Any forbearance or failure to exercise, and any delay by any Secured
Party in exercising, any right, power or remedy hereunder shall not impair any
such right, power or remedy or be construed to be a waiver thereof, nor shall it
preclude the further exercise of any such right, power or remedy.


2.13 Bankruptcy; Post-Petition Interest; Reinstatement of Guaranty.


(a) So long as any Guaranteed Obligations have not been paid in full, no
Guarantor shall, without the prior written consent of the Administrative Agent
acting pursuant to the instructions of the Required Lenders, commence or join
with any other Person in commencing any bankruptcy, reorganization, insolvency
or similar proceedings under Debtor Relief Laws against any Loan Party. The
obligations of the Guarantors under this Guaranty shall not be reduced, limited,
impaired, discharged, deferred, suspended or terminated by any proceeding,
voluntary or involuntary, involving the bankruptcy,


Exhibit C-1 EXHIBIT C-1-11

--------------------------------------------------------------------------------



insolvency, receivership, reorganization, liquidation, arrangement or similar
proceedings under Debtor Relief Laws of any Loan Party or by any defense which
any Loan Party may have by reason of the order, decree or decision of any court
or administrative body resulting from any such proceeding.


(b) Each Guarantor acknowledges and agrees that any interest on any portion of
the Guaranteed Obligations which accrues after the commencement of any
proceeding referred to in clause (a) above (or, if interest on any portion of
the Guaranteed Obligations ceases to accrue by operation of law by reason of the
commencement of said proceeding, such interest as would have accrued on such
portion of the Guaranteed Obligations if said proceedings had not been
commenced) shall be included in the Guaranteed Obligations because it is the
intention of the Guarantors and the Secured Parties that the Guaranteed
Obligations should be determined without regard to any rule of law or order
which may relieve any Loan Party of any portion of such Guaranteed Obligations.
The Guarantors will permit any trustee in bankruptcy, receiver, debtor in
possession, assignee for the benefit of creditors or similar person under Debtor
Relief Laws to pay the Administrative Agent, or allow the claim of the
Administrative Agent in respect of, any such interest accruing after the date on
which such proceeding is commenced.


(c) In the event that all or any portion of the Guaranteed Obligations are paid
by the Borrower or any other Loan Party, the obligations of the Guarantors
hereunder shall continue and remain in full force and effect or be reinstated,
as the case may be, in the event that all or any part of such payment(s) are
rescinded or recovered directly or indirectly from any Secured Party as a
preference, fraudulent transfer or otherwise, and any such payments which are so
rescinded or recovered shall constitute Guaranteed Obligations for all purposes
under this Guaranty.


2.14 Notice of Events. Promptly upon any Guarantor obtaining knowledge thereof,
such Guarantor shall give the Administrative Agent written notice of any
condition or event which has resulted in (a) a material adverse change in the
financial condition of any Guarantor or (b) a Default or Event of Default under
the Credit Agreement.


2.15 Set Off. In addition to any other rights any Secured Party may have under
law or in equity, if any amount shall at any time be due and owing by any
Guarantor to any Secured Party under this Guaranty, such Secured Party is
authorized at any time or from time to time, without notice (any such notice
being hereby expressly waived), to set off and to appropriate and to apply any
and all deposits (general or special, including indebtedness evidenced by
certificates of deposit, whether matured or unmatured and any other indebtedness
of such Secured Party owing to such Guarantor) and any other property of such
Guarantor held by any Secured Party to or for the credit or the account of such
Guarantor against and on account of the Guaranteed Obligations and liabilities
of such Guarantor to any Secured Party under this Guaranty; provided, in the
event that any Defaulting Lender shall exercise any such right of setoff, (x)
all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.21
of the Credit Agreement and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such


Exhibit C-1 EXHIBIT C-1-12

--------------------------------------------------------------------------------



Defaulting Lender as to which it exercised such right of setoff. Each Secured
Party agrees to notify the Borrower and the Administrative Agent promptly after
any such setoff and application (although the failure to provide any such notice
shall not affect any such setoff or result in any liability to such Secured
Party).


2.16 Discharge of Guaranty Upon Sale of Guarantor. If (a) all of the ownership
interests of any Guarantor or any of its successors in interest under this
Guaranty shall be sold or otherwise disposed of (including by merger or
consolidation) in an Asset Sale permitted under the Credit Agreement (other than
a sale to the Borrower or any other Loan Party), or (b) any Guarantor shall
otherwise be released from this Guaranty in accordance with the Loan Documents
or with the consent of the Lenders pursuant to Section 9.08 of the Credit
Agreement, the Guaranty of such Guarantor or such successor in interest, as the
case may be, hereunder shall automatically be discharged and released without
any further action by any Secured Party or any other Person effective as of the
time of such Asset Sale or other release.


2.17 Representations and Warranties. Each Guarantor acknowledges and agrees that
it is familiar with the Credit Agreement and the representations and warranties
applicable to it thereunder. The representations and warranties contained in
Article 3 of the Credit Agreement, insofar as the representations and warranties
contained therein are applicable to any Guarantor and its properties, are true
and correct in all material respects (or, to the extent a representation and
warranty contains a materiality or Material Adverse Effect qualification, in all
respects), and shall be true and correct in all material respects (or, to the
extent a representation and warranty contains a materiality or Material Adverse
Effect qualification, in all respects) on each day on which such representations
and warranties will be repeated in accordance with the Loan Documents (except to
the extent they relate to any earlier date in which case they shall be true and
correct in all material respects (or, to the extent a representation and
warranty contains a materiality or Material Adverse Effect qualification, in all
respects) as of such earlier date), each representation and warranty set forth
in Article 3 of the Credit Agreement (insofar as applicable as aforesaid) and
all other terms of the Credit Agreement to which reference is made therein,
together with all related definitions and ancillary provisions, being hereby
incorporated into this Guaranty by this reference as though specifically set
forth in this Section 2.17.


2.18 Covenants. Each Guarantor acknowledges and agrees that it is familiar with
the Credit Agreement and the covenants applicable to it thereunder. Each
Guarantor covenants and agrees that, at all times prior to the Termination Date,
it will perform, comply with and be bound by all of the agreements, covenants
and obligations contained in Articles 5 and 6 of the Credit Agreement, which are
applicable to such Guarantor, each such agreement, covenant and obligation
contained in Articles 5 and 6 of the Credit Agreement, together with all related
definitions and ancillary provisions, being hereby incorporated into this
Guaranty by this reference as though specifically set forth in this Section
2.18.












Exhibit C-1 EXHIBIT C-1-13

--------------------------------------------------------------------------------



SECTION 3. MISCELLANEOUS


3.1 Survival of Warranties. All agreements, representations and warranties made
herein shall survive the execution and delivery of this Guaranty and the other
Loan Documents and any increase in the Commitments under the Credit Agreement.


3.2 Notices. Any communications between the Administrative Agent and any
Guarantor and any notices or requests provided herein to be given may be given
in accordance with Section 9.01 of the Credit Agreement, to each party hereto at
its address set forth in the Credit Agreement, on the signature pages hereof or
to such other addresses as each such party may in writing hereafter indicate.
Any notice, request or demand to or upon the Administrative Agent or any
Guarantor shall not be effective until received.


3.3 Severability. In case any provision in or obligation under this Guaranty
shall be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions or obligations, or of
such provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.


3.4 Amendments and Waivers. Subject to the last sentence of Section 8.02 of the
Credit Agreement, no amendment, modification, termination or waiver of any
provision of this Guaranty, and no consent to any departure by any Guarantor
therefrom, shall in any event be effective without the written concurrence of
(i) the Required Lenders or (ii) the Administrative Agent (at the direction of
the Required Lenders) and, in the case of any such amendment or modification,
each Guarantor. Any such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which it was given.


3.5 Headings. Section headings in this Guaranty are included herein for
convenience of reference only and shall not constitute a part of this Guaranty
for any other purpose or be given any substantive effect.


3.6 Applicable Law; Rules of Construction. THIS GUARANTY AND THE RIGHTS AND
OBLIGATIONS OF THE GUARANTORS AND THE SECURED PARTIES HEREUNDER SHALL BE
CONSTRUED IN ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK
(WITHOUT REGARD TO CONFLICT OF LAWS PROVISIONS THAT WOULD RESULT IN THE
APPLICATION OF LAWS OTHER THAN THE LAWS OF THE STATE OF NEW YORK).


3.7 Successors and Assigns. This Guaranty is a continuing guaranty and shall be
binding upon each Guarantor and its respective successors and assigns. This
Guaranty shall inure to the benefit of the Secured Parties and their respective
successors and assigns. No Guarantor shall assign this Guaranty or any of the
rights or obligations of such Guarantor hereunder without the prior written
consent of the Administrative Agent (acting with the consent of the requisite
percentage of Lenders pursuant to the Credit Agreement). Any Secured Party may,
without notice or consent, assign its interest in this Guaranty in whole or in
part, provided that any assignee shall be a Secured Party under the Credit
Agreement. The terms and provisions of this Guaranty shall inure to the


Exhibit C-1 EXHIBIT C-1-14

--------------------------------------------------------------------------------



benefit of any transferee or assignee of any Commitments or Loan, and in the
event of such transfer or assignment the rights and privileges herein conferred
upon such Secured Party shall automatically extend to and be vested in such
transferee or assignee, all subject to the terms and conditions hereof.


3.8 Consent to Jurisdiction.
 
(a)Each Guarantor hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of any New York State court or
Federal court of the United States of America sitting in New York City, Borough
of Manhattan, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Guaranty, the other Loan
Documents, the Specified Hedging Agreements or the Specified Cash Management
Agreements or for recognition or enforcement of any judgment, and each Guarantor
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding shall be heard and determined in such New York State
court or, to the extent permitted by law, in such Federal court. Each Guarantor
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Guaranty, however, shall
affect any right that any Secured Party may otherwise have to bring any action
or proceeding relating to this Guaranty, the other Loan Documents. the Specified
Hedging Agreements or the Specified Cash Management Agreements against any
Guarantor or their properties in the courts of any jurisdiction.
 
(b)Each Guarantor hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Guaranty, the other Loan Documents, the Specified Hedging
Agreements or the Specified Cash Management Agreements or for recognition or
enforcement of any judgment in any New York State court or Federal court of the
United States of America sitting in New York City, Borough of Manhattan or other
New York jurisdiction as set forth in clause (a) above. Each Guarantor hereby
irrevocably and unconditionally waives, to the fullest extent permitted by law,
the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.


(c)Each Guarantor irrevocably consents to service of process in the manner
provided for notices in Section 3.2. Nothing in this Guaranty will affect the
right of any party to this Guaranty to serve process in any other manner
permitted by law.


(d)Each Guarantor shall maintain an agent to receive service of process in New
York, New York at all times until the Termination Date.


3.9 Waiver of Jury Trial. EACH GUARANTOR HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS GUARANTY, THE OTHER LOAN DOCUMENTS, THE SPECIFIED HEDGING AGREEMENTS
OR THE SPECIFIED CASH MANAGEMENT AGREEMENTS. EACH GUARANTOR (A)


Exhibit C-1 EXHIBIT C-1-15

--------------------------------------------------------------------------------



CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY SECURED PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH SECURED PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT THE SECURED PARTIES HAVE BEEN INDUCED TO ENTER INTO THE LOAN DOCUMENTS, THE
SPECIFIED HEDGING AGREEMENTS AND THE SPECIFIED CASH MANAGEMENT AGREEMENTS TO
WHICH THEY ARE A PARTY, BY, AMONG OTHER THINGS, THE WAIVERS AND CERTIFICATIONS
IN THIS SECTION 3.9.


3.10 No Other Writing. This writing is intended by the Guarantors and the
Secured Parties as the final expression of this Guaranty and is also intended as
a complete and exclusive statement of the terms of their agreement with respect
to the matters covered hereby. No course of dealing, course of performance or
trade usage, and no parol evidence of any nature, shall be used to supplement or
modify any terms of this Guaranty. There are no conditions to the full
effectiveness of this Guaranty.


3.11 Further Assurances. At any time or from time to time, upon the request of
the Administrative Agent, each Guarantor shall execute and deliver such further
documents and do such other acts and things as the Administrative Agent may
reasonably request in order to effect fully the purposes of this Guaranty.


3.12 Additional Guarantors. From time to time subsequent to the date hereof,
additional Subsidiaries of the Borrower may become parties hereto, as additional
Guarantors (each an “Additional Guarantor”), by executing a joinder agreement to
this Guaranty in the form of Exhibit A attached hereto. Upon delivery of any
such counterpart to the Administrative Agent, notice of which is hereby waived
by each Guarantor, each such Additional Guarantor shall be a Guarantor and shall
be as fully a party hereto as if such Additional Guarantor were an original
signatory hereof. Each Guarantor expressly agrees that its obligations arising
hereunder shall not be affected or diminished by the addition or release of any
other Guarantor hereunder, nor by any election of the Administrative Agent not
to cause any Subsidiary of the Borrower to become an Additional Guarantor
hereunder. This Guaranty shall be fully effective as to any Guarantor that is or
becomes a party hereto regardless of whether any other Person becomes or fails
to become or ceases to be a Guarantor hereunder.


3.13 Counterparts; Effectiveness. This Guaranty may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
be deemed an original but all of which when taken together shall constitute a
single contract. Delivery of an executed signature page to this Guaranty by
facsimile transmission, “pdf” or similar electronic copy shall be as effective
as delivery of a manually signed counterpart of this Guaranty. Any party hereto
may request an original counterpart of any party delivering such electronic
counterpart. A set of the copies of this Guaranty signed by all the parties
shall be lodged with the Borrower and the Administrative Agent. This Guaranty
shall become effective as to each Guarantor upon the execution of a counterpart
hereof by such Guarantor (whether or not a counterpart hereof shall have been
executed by any other Guarantor) and receipt by the Administrative Agent of
written or telephonic notification of such execution and authorization of
delivery thereof.


Exhibit C-1 EXHIBIT C-1-16

--------------------------------------------------------------------------------





3.14 Administrative Agent as Agent.


(a)The Administrative Agent has been appointed to act as Administrative Agent
hereunder by the Secured Parties. The Administrative Agent shall be obligated,
and shall have the right hereunder, to make demands, to give notices, to
exercise or refrain from exercising any rights, and to take or refrain from
taking any action, solely in accordance with this Guaranty and the Loan
Documents; provided that the Administrative Agent shall exercise, or refrain
from exercising, any remedies hereunder in accordance with the instructions of
the Required Lenders. In furtherance of the foregoing provisions of this Section
3.14, each Secured Party, by its acceptance of the benefits hereof, agrees that,
except to the extent specifically provided herein, it shall have no right
individually to enforce this Guaranty, it being understood and agreed by such
that all rights and remedies hereunder may be exercised solely by the
Administrative Agent for the benefit of the Secured Parties in accordance with
the terms of this Section 3.14.


(b)The Administrative Agent shall at all times be the same Person that is the
Administrative Agent under the Credit Agreement. Written notice of resignation
by the Administrative Agent pursuant to the terms of the Credit Agreement shall
also constitute notice of resignation as the Administrative Agent under this
Guaranty; removal of the Administrative Agent pursuant to the terms of the
Credit Agreement shall also constitute removal as the Administrative Agent under
this Guaranty; and appointment of a successor Administrative Agent pursuant to
the terms of the Credit Agreement shall also constitute appointment of a
successor Administrative Agent under this Guaranty. Upon the acceptance of any
appointment as the Administrative Agent under the terms of the Credit Agreement
by a successor Administrative Agent, that successor Administrative Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring or removed Administrative Agent under this Guaranty,
and the retiring or removed Administrative Agent under this Guaranty shall
promptly (i) transfer to such successor Administrative Agent all sums held
hereunder, together with all records and other documents necessary or
appropriate in connection with the performance of the duties of the successor
Administrative Agent under this Guaranty, and (ii) take such other actions as
may be necessary or appropriate in connection with the assignment to such
successor Administrative Agent of the rights created hereunder, whereupon such
retiring or removed Administrative Agent shall be discharged from its duties and
obligations under this Guaranty. After any retiring or removed Administrative
Agent’s resignation or removal hereunder as the Administrative Agent, the
provisions of this Guaranty shall inure to its benefit as to any actions taken
or omitted to be taken by it under this Guaranty while it was the Administrative
Agent hereunder.


3.15 Gaming Authorities. The Administrative Agent acknowledges and agrees that
its rights, remedies and powers under this Guaranty may be exercised only to the
extent that (i) the exercise thereof does not violate any applicable laws, rules
and regulations of the Gaming Authorities, including Gaming Laws, and (ii) all
necessary approvals, licenses and consents from the Gaming Authorities required
in connection therewith are obtained. Notwithstanding any other provision of
this Guaranty, the Guarantors expressly authorize the Administrative Agent to
cooperate with the applicable Gaming Authorities in connection with the
administration of their regulatory


Exhibit C-1 EXHIBIT C-1-17

--------------------------------------------------------------------------------



jurisdiction over the Guarantors, including, without limitation, the provision
of such documents or other information as may be requested by any such Gaming
Authorities relating to the Administrative Agent, any Guarantor, or the Loan
Documents. The parties acknowledge that the provisions of this Section 3.15
shall not be for the benefit of the Guarantors or any other Person.


3.16 Keepwell.    Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Guarantor to
honor all of its obligations under this Guaranty in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 3.16 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 3.16, or otherwise
under this Guaranty, voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount).  The
obligations of each Qualified ECP Guarantor under this Section shall remain in
full force and effect until the payment in full of the Guaranteed Obligations. 
Each Qualified ECP Guarantor intends that this Section 3.16 constitute, and this
Section 3.16 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Guarantor for all purposes of Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.


3.17 Intercreditor Agreement. All rights and remedies of the Administrative
Agent hereunder are, as between the Administrative Agents (as defined in the
Intercreditor Agreement) and the Collateral Agents (as defined in the
Intercreditor Agreement), subject to the terms of the Intercreditor Agreement.
This provision is for the benefit of, and may be enforced exclusively by, the
Administrative Agents and the Collateral Agents only. For the avoidance of
doubt, this provision is not for the benefit of any Guarantor and may not, under
any circumstances, be enforced by any Guarantor.
[SIGNATURE PAGES FOLLOW]    








































Exhibit C-1 EXHIBIT C-1-18

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the undersigned Guarantors has caused this Guaranty
to be duly executed and delivered by its officer thereunto duly authorized as of
the date first written above.


Montreign Operating Company, LLC,
a New York limited liability company
By:
/s/ Joseph A. D’Amato
Name:
Joseph A. D’Amato
Title:
President





EMPIRE RESORTS REAL ESTATE I, LLC,
a New York limited liability company
By:
/s/ Joseph A. D’Amato
Name:
Joseph A. D’Amato
Title:
President





    


EMPIRE RESORTS REAL ESTATE II, LLC,
a New York limited liability company
By:
/s/ Joseph A. D’Amato
Name:
Joseph A. D’Amato
Title:
President







Exhibit C-1 EXHIBIT C-1-19